                                                                                                                                                 I l
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I     I

                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                v.                                         (For Offenses Committed On or After November I, 1987)


                    Leonel Velasquez-Balderas                              Case Number: 3:20-mj-20552

                                                                           Chloe S. Dillon
                                                                           Defendant's Attorn y


REGISTRATION NO. 9492 7298
                                                                                                        FILED
THE DEFENDANT:                                                                                            MAR l O2020
 ~ pleaded guilty to count(s) 1 of Complaint
                                                                                CltHi\ us DISI f11CT cou,n
 D was found guilty to count( s)                                            SOUTHU<N f):Slr11Cl OP Gr,llFORNIA
   after a plea of not guilty.
                                                                            •,                          DEPUTY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                        Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               \    /
                                   JsI TIME SERVED                       • ________ days
  ~  Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, March 10, 2020


                  (/-.~~ Jy- )
                      ! (:1:0~
Received _"__            1·-~---;:,"":;i__..__- - ~
           \""-·.=l\.-_~_,_-
               DUSM         ---

                                                                         UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                   3:20-mj-20552
